PER CURIAM.
This is an appeal from an order denying motions to dismiss. We reverse the order because the claims against appellant do not state any cause of action against appellant, because the claim does not establish a sufficient factual basis to establish jurisdiction over this non-resident defendant and because the complaint was not served upon the defendant in accordance with Florida Rule of Civil Procedure 1.070(i).
ORDER REVERSED.
DAUKSCH and THOMPSON, JJ., concur.
GRIFFIN, J., concurs specially in result without opinion.